RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 21a0029p.06

                  UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                      ┐
 UNITED STATES OF AMERICA,
                                                      │
                               Plaintiff-Appellee,    │
                                                       >              Nos. 20-5117/5120
                                                      │
       v.                                             │
                                                      │
 JOSH SMALL (20-5117); JONI AMBER JOHNSON             │
 (20-5120),                                           │
                       Defendants-Appellants.         │
                                                      ┘

                         Appeal from the United States District Court
                      for the Eastern District of Tennessee at Knoxville.
               No. 3:18-cr-00137—Pamela Lynn Reeves, Chief District Judge.

                                  Argued: December 4, 2020

                             Decided and Filed: February 10, 2021

                   Before: SILER, CLAY, and GRIFFIN, Circuit Judges.
                                  _________________

                                           COUNSEL

ARGUED: Kevin M. Schad, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Cincinnati,
Ohio, for Appellant in 20-5117. Gregory A. Napolitano, LAUFMAN NAPOLITANO, LLC,
Cincinnati, Ohio, for Appellant in 20-5120. Alan S. Kirk, UNITED STATES ATTORNEY’S
OFFICE, Knoxville, Tennessee, for Appellee. ON BRIEF: Kevin M. Schad, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Cincinnati, Ohio, for Appellant in 20-5117. Gregory A.
Napolitano, LAUFMAN NAPOLITANO, LLC, Cincinnati, Ohio, for Appellant in 20-5120.
Alan S. Kirk, UNITED STATES ATTORNEY’S OFFICE, Knoxville, Tennessee, for Appellee.
 Nos. 20-5117/5120                   United States v. Small, et al.                            Page 2


                                       _________________

                                            OPINION
                                       _________________

       SILER, Circuit Judge. Defendants Josh Small and Joni Johnson were both convicted and
sentenced under the Federal Kidnapping Statute. In this consolidated appeal, Small and Johnson
raise several issues, including insufficiency of the evidence under the Federal Kidnapping
Statute, improper advice to the jury, failure to hold an evidentiary hearing on a pro se motion by
Small, and unreasonable sentences.

       This case presents an atypical application of the Federal Kidnapping Statute. Thus, the
most significant issue is whether the conduct by the defendants violated the kidnapping statute.
Because they did not transport the victim across state lines, the defendants claim that under
the statute, there must be more interstate activity other than traveling into another state.
We AFFIRM.

                                                 I.

       In 2018, Small and Johnson were indicted for aiding and abetting a kidnapping and
conspiracy to commit kidnapping in violation of 18 U.S.C. §§ 1201(a)(1), (c). At trial, Linda
Spoon, a seventy-three-year-old resident of Tennessee, testified that she was home alone when
she noticed a black Chevrolet Malibu pull into her driveway. Two individuals who Spoon later
identified as Small and Johnson ran into her house. Small pointed a gun at Spoon. He then gave
the gun to Johnson, who continued to hold Spoon at gunpoint while Small ransacked the home.

       During the robbery, Small and Johnson bound Spoon’s feet and hands together with
computer and phone cords. Small looked down Spoon’s shirt in search of a Life Alert necklace.
He took valuable items in the residence including Spoon’s jewelry, firearms, knives, cellphones,
cash, medicine, and other items and placed them into a pillowcase. Spoon was held captive in
her residence by the defendants for about twenty to twenty-five minutes before they drove away
in the Chevrolet. After the defendants left, Spoon freed herself and called the authorities.
 Nos. 20-5117/5120                  United States v. Small, et al.                          Page 3


       Spoon gave the police a description of her assailants and the car they were driving.
Logan Addair, a deputy sheriff in Mercer County, West Virginia, testified at trial that he had
received several reports from other departments in Tennessee and West Virginia regarding
similar home invasions involving the same vehicle and description of a female and male.
Thereafter, Mercer County Sheriff’s Department received an anonymous tip that the defendants
were driving a black sedan with an out-of-state registration. Addair then proceeded to contact
pawn shops in Mercer County in regard to the defendants.

       Addair was able to obtain surveillance footage of Small entering and exiting one of the
pawn shops where he pawned several knives. Later that day, Addair learned that Small had an
active warrant for his arrest in Tennessee. Subsequently, police located the black Chevrolet
operated by the defendants in West Virginia and arrested Small. During a search of the vehicle,
officers located several items including jewelry, women’s clothing, and a receipt that included a
Knoxville, Tennessee address, date, and Johnson’s name. While Small was being arrested,
Johnson fled in a white Ford truck. The police later found the truck, which was purchased by
Small in Knoxville, Tennessee, but Johnson was not found in the vehicle. Two days later, the
police located and arrested Johnson.

       At trial, after the government rested its case, both defendants moved for judgment of
acquittal under Federal Rule of Criminal Procedure 29. The district court denied the motions.

       During jury deliberations, the jury sent a note to the court that asked for the definitions of
the terms “confined,” “seized,” and “abducted.” The United States suggested that the court
provide the jury with a dictionary definition for each of the words. Johnson’s counsel agreed
with the government’s proposal. Small’s counsel first notified the court that he had no objection
in providing dictionary definitions to the jury, but later recommended that the court tell the jury
to use the ordinary and natural understanding of the terms. After finding that the proposed
definitions would not prejudice either party since they were simple and common sense, the court
provided the jury with the Merriam-Webster dictionary definitions of the three words. Shortly
afterwards, the jury returned a verdict of guilty on both counts for each defendant.
 Nos. 20-5117/5120                  United States v. Small, et al.                     Page 4


       The probation office prepared presentence reports (“PSRs”) for both appellants. Small’s
PSR calculated a base offense level of 32 and added a two-level enhancement for the use of a
dangerous weapon and a two-level vulnerable-victim enhancement. Since Small’s total offense
level was 36 with a criminal history category of IV, the court calculated his recommended
guidelines range to be 262 to 327 months’ imprisonment. Johnson’s PSR assigned the same total
offense level of 36.     With a criminal history category of III, the court calculated her
recommended guidelines range of 235 to 293 months.

       Both defendants’ PSRs also included six other uncharged crimes that Small and Johnson
were suspected of committing. These crimes were similar to the offense in this case, consisting
of allegations of kidnappings and home invasion robberies of elderly victims in West Virginia
and Tennessee. Prior to sentencing, the government filed a motion for an upward variance as to
both defendants. In support of the motion, the government presented testimony at sentencing in
regard to four of the uncharged crimes listed in the PSRs.

       Despite defendants’ objections, the district court found by a preponderance of the
evidence that the information regarding the other uncharged crimes was sufficiently reliable,
pursuant to United States v. Silverman, 889 F.2d 1531 (6th Cir. 1989).        It also sustained
defendants’ objections to the two-level vulnerable victim enhancement. Subsequently, the court
recalculated Small’s guideline range as 210 to 262 months and Johnson’s guideline range as 188
to 235 months.     After considering the 18 U.S.C. § 3553(a) factors, the court granted the
government’s request for an upward variance and sentenced Small to 360 months’ imprisonment
and Johnson to 300 months’ imprisonment.

                                                II.

       Defendants raise four issues on appeal. First, they argue that the government failed to
prove all of the elements necessary to convict them of federal kidnapping. Second, they argue
that the district court erred when it provided the jury dictionary definitions of the words
“confined,” “seized,” and “abducted” in response to a jury question. Third, Small contends that
the district court deprived him of an evidentiary hearing for his pro se suppression claims.
 Nos. 20-5117/5120                 United States v. Small, et al.                         Page 5


Finally, both defendants argue that their sentences are procedurally and substantively
unreasonable.

                                               A.

       Sufficient Evidence. First, defendants contend that the evidence presented at trial was
insufficient to establish that they kidnapped or conspired to kidnap Spoon. Specifically, they
assert that the government failed to prove beyond a reasonable doubt that Spoon was held for
“ransom or reward” and that defendants traveled in or used an instrumentality of interstate
commerce in committing or in furtherance of the offense.

       Standard of Review. This court reviews de novo whether sufficient evidence supported
defendants’ convictions. United States v. Fisher, 648 F.3d 442, 450 (6th Cir. 2011). We
consider “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

       The Federal Kidnapping Statute.

       (a) Whoever unlawfully seizes, confines, inveigles, decoys, kidnaps, abducts, or
       carries away and holds for ransom or reward or otherwise any person, except in
       the case of a minor by the parent thereof, when—
       (1) the person is willfully transported in interstate or foreign commerce,
       regardless of whether the person was alive when transported across a State
       boundary, or the offender travels in interstate or foreign commerce or uses the
       mail or any means, facility, or instrumentality of interstate or foreign commerce in
       committing or in furtherance of the commission of the offense[]

commits the crime of kidnapping. 18 U.S.C. § 1201(a).

       Ransom or Reward or Otherwise. Small and Johnson first argue that the government
failed to establish that the victim was held for “ransom or reward or otherwise,” a necessary
element of a kidnapping offense. Defendants maintain that they did not receive a reward during
the time Spoon was confined; instead, the only reward they received was cash from the stolen
items they pawned eighteen days later. In opposition, the government correctly indicates that the
 Nos. 20-5117/5120                  United States v. Small, et al.                         Page 6


defendants seized and confined Spoon “so they could loot Spoon’s home, steal her valuables, and
evade arrest.”

       In relevant part, 18 U.S.C. § 1201(a) makes it a crime to unlawfully “confine [] . . . and
hold[] for ransom or reward or otherwise” any person. The “otherwise” language in the statute is
interpreted broadly. United States v. Sensmeier, 2 F. App’x 473, 476 (6th Cir. 2001) (citing
Gooch v. United States, 297 U.S. 124, 127–28 (1936)). Congress intended the statute to apply to
persons who had been held “not only for reward, but for any other reason.” Id. (citation
omitted). “In other words, ‘otherwise’ includes any objective of a kidnap[p]ing which the
defendant may find of sufficient benefit to induce him to commit the kidnap[p]ing.              The
defendant need only hold the victim for some purpose of his own.” Id. (internal quotation and
citations omitted); see also United States v. Zuni, 273 F. App’x 733, 741 (10th Cir. 2008)
(18 U.S.C. § 1201 requires “that the victim be (1) held against his or her will (2) for some benefit
to the captor” (quoting United States v. Gabaldon, 389 F.3d 1090, 1094 (10th Cir. 2004)). Thus,
to satisfy the requirement, it is sufficient for the government to show that the defendant acted for
any reason which would in any way be of benefit. Gooch, 297 U.S. at 128.

       The government proved through testimony that Small and Johnson seized and confined
Spoon by holding her at gun point and binding her wrists and ankles together while they stole her
personal property. Since she was confined against her will, Spoon could not call the police or
resist in any way. In light of courts’ broad interpretation of this element, defendants’ actions
resulted in an immediate benefit that would be included in the term “otherwise.” See, e.g.,
United States v. Baker, 419 F.2d 83, 89 (2d Cir. 1969) (holding that the “for ransom or reward or
otherwise” element contained in 18 U.S.C. § 1201(a) is satisfied where the defendant’s “ultimate
purpose sought to be furthered by [the] kidnap[p]ing is theft”).

       Here, the government presented ample evidence that the victim was seized and confined
in order to enable the defendants to steal the victim’s possessions and escape without any
interference or resistance. Therefore, a reasonable jury could find that Small and Johnson
achieved “some purpose of [their] own.” Sensmeier, 2 F. App’x at 476. That purpose is
sufficient to satisfy the requirement of the statute. In addition, the defendants were able to
receive material and monetary rewards during the victim’s confinement since they took Spoon’s
 Nos. 20-5117/5120                   United States v. Small, et al.                        Page 7


valuable items and cash. The stolen property was a benefit to the defendants at the time of the
kidnapping regardless of whether they received monetary gain for such items eighteen days later.
Based on this evidence, we conclude that the “ransom or reward or otherwise” element was met.

       Interstate Commerce. Small and Johnson next argue that the government failed to prove
that they traveled in or used an instrumentality or means of interstate commerce in furtherance of
the offense. They assert that the government presented evidence to the jury that only proves
defendants merely traveled across state lines at some point in time but did not prove that they
traveled in interstate commerce in committing or in furtherance of the kidnapping.

       In 2006, Congress amended the Federal Kidnapping Act. Adam Walsh Child Protection
and Safety Act of 2006, Pub. L.          No. 109–248, 120 Stat. 616 (codified at 18 U.S.C.
§ 1201(a)(1)). Previously, the statute only applied when the kidnapped person was transported in
interstate commerce.     Now, it applies when “the offender travels in interstate or foreign
commerce or uses the mail or any means, facility, or instrumentality of interstate or foreign
commerce in committing or in furtherance of the commission of the offense.” 18 U.S.C.
§ 1201(a)(1) (emphasis added). Thus, the additional language expanded federal jurisdiction to
reach kidnappings in which the defendant crosses state lines or channels or facilities of interstate
commerce were used to commit the crime, even when the physical kidnapping occurred within
the borders of a single state. See id.

       Here, the government proved that Small and Johnson traveled from West Virginia to
Tennessee no later than June 29, 2018. Spoon testified that on June 30, 2018, the defendants
pulled into her driveway at her home in Rocky Top, Tennessee driving a black Chevy. Small
and Johnson invaded Spoon’s home, held her at gunpoint, bound her ankles and wrists,
ransacked her home, and stole various items and cash within her home. When they were
finished, they left Spoon tied up and escaped in their car. Thereafter, the defendants traveled
back to West Virginia and pawned off Spoon’s stolen property.

       Since sufficient evidence proves that the defendants used a rental car to cross state lines,
travel to Spoon’s home, and escape the scene of the crime, a reasonable jury could conclude that
the interstate commerce element is met. See United States v. Ballinger, 395 F.3d 1218, 1226
 Nos. 20-5117/5120                  United States v. Small, et al.                         Page 8


(11th Cir. 2005) (“Instrumentalities of interstate commerce . . . are the people and things
themselves moving in commerce, including automobiles . . . .”); United States v. Bishop, 66 F.3d
569, 588 (3d Cir. 1995) (“[M]otor vehicles are the quintessential instrumentalities of modern
interstate commerce” (internal quotation marks omitted)). Further, a reasonable jury could also
conclude that the defendants used the rental car to facilitate and carry out the actions of the
kidnapping.    Johnson and Small do not deny that cars and pawn shops qualify as
instrumentalities of interstate commerce. Rather, they suggest that such use or travel was too
attenuated from the alleged kidnapping to create a nexus to interstate commerce.

       But they frequently used the same rental car throughout the robbery and kidnapping at
issue. They used that car to travel from West Virginia to Tennessee shortly before the crime.
They also used the same car to travel directly to Spoon’s residence and park in her driveway.
Even if we were to conclude that at the time defendants used the car, the plan was to commit
only robbery, the defendants used the car to escape the scene of the crime while she was
confined. A reasonable jury could conclude that the frequent use of the rental car was not
“casual and incidental” to the kidnapping, but an important tool for the conspirators to effectuate
their activities in the commission of the crime.        Therefore, the government was able to
sufficiently prove that Small and Johnson traveled in interstate commerce and used a means and
instrumentality of interstate commerce in furtherance of the crime.

       Johnson further argues that defining this type of activity as federal kidnapping “would
result in an unconstitutional expansion of federal power under the Commerce Clause.” Contrary
to this view, this is the sort of conduct that may be regulated under Congress’ well-established
power to forbid or punish the use of the channels and instrumentalities of interstate commerce
“to promote immorality, dishonesty or the spread of any evil or harm to the people of other states
from the state of origin.” Brooks v. United States, 267 U.S. 432, 436 (1925). The Commerce
Clause contemplates congressional efforts “to keep the channels of interstate commerce free
from immoral and injurious uses.” Heart of Atlanta Motel, Inc. v. United States, 379 U.S. 241,
256 (1964) (quoting Caminetti v. United States, 242 U.S. 470, 491 (1917)). An act that promotes
harm, not the harm itself, is all that must occur in commerce to permit congressional regulation.
See Brooks, 267 U.S. at 436.
 Nos. 20-5117/5120                  United States v. Small, et al.                          Page 9


       Conspiracy. Defendants also argue that the government failed to prove that Small and
Johnson conspired to violate the kidnapping statute. Johnson indicates that the government did
not present any evidence of an agreement between the defendants or any conduct of conspiracy
beyond the allegations of the home invasion.          Further, defendants incorporate the same
arguments as above that their conduct did not constitute a federal crime of kidnapping, and
therefore, the conspiracy conviction must be overturned.

       To prove a conspiracy to kidnap under § 1201(c), the government must show: “(1) the
existence of an agreement to violate the law; (2) knowledge and intent to join the conspiracy; and
(3) an overt act constituting actual participation in the conspiracy.” United States v. Blackwell,
459 F.3d 739, 760 (6th Cir. 2006). Just as the existence of a conspiracy “may be inferred from
circumstantial evidence, a defendant’s knowledge of and participation in a conspiracy also may
be inferred from his conduct and established by circumstantial evidence.” United States v.
Conatser, 514 F.3d 508, 518 (6th Cir. 2008).

       An agreement between Small and Johnson can be inferred from their actions. Johnson’s
argument assumes that proof of communications between defendants were necessary in order to
establish an agreement to kidnap the victim when all that is required is evidence of “a tacit or
material understanding among the parties.” United States v. Henley, 360 F.3d 509, 513 (6th Cir.
2004) (quoting United States v. Pearce, 912 F.2d 159, 161 (6th Cir. 1990)). Evidence presented
at trial shows that Johnson and Small worked in concert to invade Spoon’s home, hold her at
gunpoint, and tie her up in order to steal her valuables. It can be inferred from defendants’
actions that both individuals realized the purpose and result of their actions. Johnson followed
Small’s instructions in holding Spoon at gunpoint and tying her up, while Small was able to
ransack her home and steal her valuables. After they were finished, they did not release Spoon;
instead, they escaped in the rental car while she was still confined against her will. These facts
together are sufficient to prove that Small and Johnson were in agreement in the commission of
the offense. We affirm the district court’s kidnapping convictions as to both defendants.
 Nos. 20-5117/5120                   United States v. Small, et al.                        Page 10


                                                 B.

       Response to Jury Question. During jury deliberations, the jurors sent a note to the court
asking for the definitions of the terms “confined,” “seized,” and “abducted.” In response, the
government pointed the court to the Sixth Circuit Pattern Jury Instructions, which state that a
court should “tak[e] pains to adequately explain the point that obviously is troubling the jury.”
The United States suggested that the court provide the jury with dictionary definitions of the
three terms. After taking the United States’ suggestion under advisement, the district court
instructed the jury as follows:

       Federal law does not specifically define those words in this context, but the
       parties have agreed to offer you the following definitions which are essentially
       from Merriam-Webster dictionary. Those definitions are as follows: The word
       “confine” means to either hold within a location or to keep within limits. The
       word “seize” means to take or lay hold suddenly or forcibly. The word “abduct”
       means to seize and take away a person by force. Now, keep in mind that you
       should consider what I have just said, together with all the other instructions that I
       gave you earlier. All of those instructions are important and you should consider
       them together as a whole.

Defendants argue that the supplemental jury instructions were erroneous or an abuse of
discretion because they denied them a fair trial and were substantially prejudicial to them.

       Standard of Review.        Generally, “[t]his court reviews a district court’s ‘actions in
responding to questions from the jury’ for abuse of discretion.” United States v. Davis, 490 F.3d
541, 548 (6th Cir. 2007) (quoting United States v. August, 984 F.2d 705, 712 (6th Cir. 1992) (per
curiam)). “A jury instruction which states the law with substantial accuracy and fairly submits
the issues to the jury will not provide grounds for reversal.” Clarksville-Montgomery Cnty. Sch.
Sys. v. U.S. Gypsum Co., 925 F.2d 993, 1003 (6th Cir. 1991). Judgment will be reversed “only if
the instructions, viewed as a whole, were confusing, misleading, or prejudicial.” Beard v.
Norwegian Caribbean Lines, 900 F.2d 71, 72–73 (6th Cir. 1990).

       In this case, however, the defendants failed to make a proper objection at trial to the
district court’s response to the jury’s question about the meaning of the words as used in the jury
instructions. See United States v. Ray, 803 F.3d 244, 277–78 (6th Cir. 2015). Johnson’s counsel
clearly stated on the record that he had no objection to the use of the government’s proposed
 Nos. 20-5117/5120                          United States v. Small, et al.                                  Page 11


dictionary definitions in response to the jury question. Even though Small’s counsel was not as
clear, he did not specifically object to the use of such proposed definitions and, therefore, we do
not construe his statements as a proper objection.1 For that reason, we will not reverse the
defendants’ convictions on this basis unless the instructions amounted to plain error. See Fed. R.
Crim. P. 30(d) & 52(b). “In the context of challenges to jury instructions, plain error requires a
finding that, taken as a whole, the jury instructions were so clearly erroneous as to likely produce
a grave miscarriage of justice.” United States v. Newsom, 452 F.3d 593, 605 (6th Cir. 2006)
(internal quotation marks, citation, and alteration omitted).

         The trial court is entitled to exercise its discretion in deciding how best to respond to
inquiries made by the jury during its deliberations. See United States v. Nunez, 889 F.2d 1564,
1568 (6th Cir. 1989). “When a jury seeks clarification of particular issues . . . the judge should
clear away its difficulties with ‘concrete accuracy.’” Id. (quoting Bollenbach v. United States,
326 U.S. 607, 612–13(1946)). In United States v. Giacalone, this court made clear that a
supplemental instruction is one that goes beyond reciting what has previously been given; it is
not “merely repetitive.” 588 F.2d 1158, 1166 (6th Cir. 1978). The propriety of a supplemental
instruction must be measured “by whether it fairly responds to the jury’s inquiry without
creating . . . prejudice.” Id.

         When a statutory term is undefined, such as the questioned terms in the case at hand,
courts give it the “ordinary meaning.” United States v. Santos, 553 U.S. 507, 511 (2008). To
ascertain ordinary meaning, courts often turn to dictionary definitions for guidance. Id. (noting
the term “proceeds” can be defined through dictionary definitions as either “receipts” or
“profits”). Several other circuits have taken this same approach in regard to jury instructions and
responses to jury questions.2 Here, Congress did not define “confined,” “seized,” or “abduct” in

         1
          First, Small’s counsel stated, “I agree with using a dictionary definition for these three words that they
have asked the definition for.” Later on, he stated, “there [are] a thousand cases out there that say if the word is not
defined, we’re to use the ordinary and natural meaning. I think that’s closer to what . . . this Court is supposed to
direct them to do. But other than that, I have no objection.”
         2
           See, e.g., United States v. Snyder, 189 F.3d 640, 646 (7th Cir. 1999) (finding that the court’s providing of
the dictionary definition of the term “sale” to include the term “trade” was proper after the jury sent the judge a note
asking whether trading was considered selling); United States v. Romero, 57 F.3d 565, 572–73 (7th Cir. 1995)
(supplemental instruction responding to jurors’ request for definition of “possess” was proper, where it accurately
stated the law and where the district court “took pains to avoid highlighting the instruction by reminding the jury
 Nos. 20-5117/5120                        United States v. Small, et al.                                 Page 12


the Federal Kidnapping Statute so we must give the terms their ordinary meaning, and as the
district court determined, a dictionary was the best resource. See Keeley v. Whitaker, 910 F.3d
878, 882 (6th Cir. 2018); United States v. Grant, 636 F.3d 803, 810 (6th Cir. 2011) (en banc).

        Defendants’ main argument is that a jury’s reliance upon dictionary terms during
deliberations is error. They rely upon cases such as United States v. Gillespie, 61 F.3d 457 (6th
Cir. 1995), and United States v. Griffith, 756 F.2d 1244 (6th Cir. 1985). However, as the
government correctly points out, those cases are distinguishable from this case because they
involve the jury’s unauthorized use of a dictionary. Here, the jury requested specific definitions
of terms in the statute, and the court answered their question by reading the dictionary definitions
of those terms. Hence, the jury’s use of a dictionary was authorized, and the court addressed the
jury’s request with the parties by hearing their preferences before instructing the jury. Thus, the
district court did not plainly err in using dictionary definitions of the undefined terms.

        Furthermore, the supplemental instruction was a correct statement of the law. As the
district court correctly concluded, the Merriam-Webster dictionary definitions of these three
terms were simple and common sense. Defendants argue that the jurors should have been free to
use their common sense, either suggesting that the instruction was unnecessary or that the
definitions were not ordinary and plain meaning. However, they point to no authority suggesting
that the definitions provided by the district court are not proper definitions of the terms or that
they inappropriately distort their meanings under the statute.                  Nor do they give any other
definitions that the court could have used. In their replies, appellants cite to United States v. Hill,
963 F.3d 528, 536 (6th Cir. 2020), wherein this court defined the term “abduct” as moving a
victim from the location of the offense. As this is not much different from the dictionary
definition given of the term, this slight change was not prejudicial to the defendants. Further, the
term “abduct” did not apply to defendants’ actions since the government did not argue that they
moved the victim. Instead, the government argued that the defendants seized and confined the
victim within her home. Because no other courts have defined “seized” or “confined” in the


that it ‘shouldn’t make its determination based on what one instruction says’”); United States v. Lopez, 590 F.3d
1238, 1248 (11th Cir. 2009) (concluding that the district court did not err in using dictionary definition to define
“encourage” in § 1324(a)(1)(A)(iv) and including “to help” in the definition did not “render . . . superfluous” the
other two subsections of § 1324).
 Nos. 20-5117/5120                   United States v. Small, et al.                          Page 13


context of the statute, and the instruction did not alter an element of the kidnapping offense but
merely clarified, at the jury’s request, the actions that fall under kidnapping, the instruction
correctly stated the law.

       Finally, the supplemental instruction was non-prejudicial, much less a grave miscarriage
of justice, because the inclusion of the dictionary definitions cleared up the jury’s confusion and
ensured that the importance of the terms would not be diminished. Johnson contends that she
was substantively prejudiced by the supplemental instructions but does not explain any facts that
give rise to this conclusion. She suggests that the fact that the jury found defendants guilty
shortly after they were given the supplemental instructions proves she was prejudiced. But this
is not enough by itself to show that a defendant was prejudiced. Viewed as a whole, the district
court’s original jury instructions and its supplemental instructions were not confusing,
misleading, or prejudicial. See United States v. Young, 553 F.3d 1035, 1050 (6th Cir. 2009).

                                                 C.

       Failure to Hold Evidentiary Hearing. Small raises one individual issue. He argues that
the district court erred by not holding an evidentiary hearing regarding his arrest warrant and
alleged Brady issues. Prior to trial, Small filed a pro se “Motion for Ineffective Assistance of
Counsel.” The district court held a hearing on this motion. During the hearing, Small claimed
that his counsel was ineffective for failing to file a motion to suppress because he was arrested
without a valid warrant and he was beaten by the arresting officers. He also stated that Brady
material was being withheld from him. Since Small and his counsel could not work out their
issues, the district court replaced Small’s counsel. Even with new counsel, Small himself raised
these issues to the court again at the end of the trial and during his sentencing hearing.

       However, neither of Small’s attorneys filed a motion to suppress or a motion for Brady
materials. “It is well settled that there is no constitutional right to hybrid representation.” United
States v. Cromer, 389 F.3d 662, 681 n.12 (6th Cir. 2004).             Moreover, Eastern District of
Tennessee Local Rule 83.4(c) states that a defendant may not represent himself pro se after
appearance of counsel unless the court has issued an order of substitution. The court may,
 Nos. 20-5117/5120                   United States v. Small, et al.                        Page 14


however, in its discretion, “hear a party in open court, notwithstanding the fact that the party is
represented by an attorney.” Id.

       In light of the procedural history, it can be concluded that Small waived his right to
appeal the absence of an evidentiary hearing regarding his arrest warrant and alleged Brady
issue. In New York v. Hill, the Supreme Court noted that it has, “in the context of a broad array
of constitutional and statutory provisions, articulated a general rule that presumes the availability
of waiver,” even when that waiver involves “the most basic rights of criminal defendants.”
528 U.S. 110, 114 (2000) (quotations omitted). The Court has offered extensive overviews of
the principles differentiating defense rights that counsel may waive or forfeit for tactical
purposes and fundamental rights, which a criminal defendant must personally waive. Id. at 114–
15; Gonzalez v. United States, 553 U.S. 242, 250–51 (2008).

       Due to the nature of Small’s suppression claims, these decisions constitute the type of
trial management decisions that can be determined and thus, waived by the lawyer. Each of
Small’s attorneys chose not to pursue an evidentiary hearing in regard to the alleged invalid
arrest warrant or Brady issues. Since “the lawyer has—and must have—full authority to manage
the conduct of the trial . . . decisions by counsel are generally given effect as to what arguments
to pursue, what evidentiary objections to raise, and what agreements to conclude regarding the
admission of evidence.” Hill, 528 U.S. at 115 (citations and quotations omitted). Thus, the
district court was not required to have a hearing on such issues. As a result, the district court’s
response was sufficient, and it did not need to hold another hearing in light of Small’s pro se
claims without further motions or objections from his counsel.

       In the alternative, most claims of ineffective assistance of counsel are not suitable for
review on direct appeal. “[F]or a criminal defendant in federal custody a motion under 28 U.S.C.
§ 2255 is generally the preferred mode for raising a claim of ineffective assistance of counsel.”
United States v. Ferguson, 669 F.3d 756, 762 (6th Cir. 2012). We rarely consider ineffective
assistance claims on direct appeal because the record is incomplete or inadequate. Id. That is
true here as well since Small’s challenges all focus on counsels’ failure to make certain
arguments. See English v. Romanowski, 602 F.3d 714, 726–30 (6th Cir. 2010) (evaluating the
 Nos. 20-5117/5120                   United States v. Small, et al.                        Page 15


reasonableness of counsel’s strategic choices to determine whether counsel provided ineffective
assistance).

        Small’s underlying claims of ineffective assistance of counsel rely on facts outside the
record and are not ripe for decision on this direct appeal. Because the court cannot tell from the
record whether trial counsel was ineffective or following sound strategy, we “leave this issue to
be decided in the first instance in post-conviction proceedings.” United States v. Bradley,
400 F.3d 459, 462 (6th Cir. 2005).

                                                 D.

        Reasonable Sentences. Defendants challenge their sentences as both procedurally and
substantively unreasonable. “[W]e review the reasonableness of a sentence under the deferential
abuse-of-discretion standard.” United States v. Zobel, 696 F.3d 558, 566 (6th Cir. 2012).

        Procedurally Reasonable. Small and Johnson claim that their sentences, which included
an upward variance, are procedurally unreasonable because the district court relied upon
unproven and unreliable related crimes. The thrust of defendants’ argument is that the district
court did not find by a preponderance of the evidence that Small and Johnson had committed the
home invasions and kidnappings alleged in the PSR. In support, the defendants argue that the
district court improperly shifted the burden to the defendants to disprove the facts set out in their
PSRs.

        “In reviewing for procedural reasonableness, a district court abuses its discretion if it
commits a significant procedural error, such as failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,
selecting a sentence based on clearly erroneous facts, or failing to adequately explain the chosen
sentence—including an explanation for any deviation from the Guidelines range.” United States
v. Johnson, 640 F.3d 195, 201–02 (6th Cir. 2011) (internal quotation marks omitted).

        At sentencing, “[t]he government bears the burden to establish enhancement factors,
where contested.” Silverman, 889 F.2d at 1535. “The preponderance of the evidence standard
applies to contested facts in sentencing proceedings.” Id. Rule 32 dictates when a district court
 Nos. 20-5117/5120                  United States v. Small, et al.                        Page 16


must make such factual findings. For sentencing matters that are undisputed, the court “may
accept any undisputed portion of the presentence report as a finding of fact.” Fed. R. Crim. P.
32(i)(3)(A).   Not so, however, for matters in dispute.       “[F]or any disputed portion of the
presentence report or other controverted matter,” the court “must . . . rule on the dispute or
determine that a ruling is unnecessary.” Fed. R. Crim. P. 32(i)(3)(B). Therefore, in assessing
whether the district court complied with Rule 32 in considering the uncharged crimes of similar
home invasions and kidnappings, we ask first whether defendants disputed the use of such
relevant conduct. United States v. Mack, 817 F. App’x 176, 177 (6th Cir. 2020). “If so, we then
ask whether the court ruled on the disputed issue.” Id.

       In assessing whether an issue is in dispute at sentencing, we generally require a defendant
to “produce some evidence that calls the reliability or correctness of the alleged facts into
question.” United States v. Cover, 800 F.3d 275, 278 (6th Cir. 2015) (per curiam) (quoting
United States v. Lang, 333 F.3d 678, 681 (6th Cir. 2003)). That evidence typically must be
“more than a [defendant’s] bare denial.” Id. (quoting Lang, 333 F.3d at 681). “A defendant
cannot show that a PSR is inaccurate by simply denying the PSR’s truth . . . he must produce
some evidence that calls the reliability or correctness of the alleged facts into question.” United
States v. Adkins, 729 F.3d 559, 570 (6th Cir. 2013) (quoting Lang, 333 F.3d at 681).

       Here, the government presented testimony at sentencing that corroborated the factual
allegations in the PSR regarding four of the related home invasions. The district court found that
the information contained in the PSRs had sufficient indicia of reliability. The court also found
by preponderance of the evidence that Small and Johnson were involved in the home invasions
described in the PSRs and at sentencing. As to the crimes against the victims, Hale and Philips,
described in the PSR, the government did not present testimony at sentencing. But the court
found that since the defendants only denied the facts and allegations as laid out in their
respective PSRs regarding these two victims and did not produce any evidence to contradict the
allegations, it was entitled to rely on the facts in the PSR when sentencing the defendants.

       While denying that they committed any of the other uncharged kidnappings and home
invasions, defendants failed to offer any evidence to corroborate their claim. The government,
on the other hand, presented testimony at sentencing regarding four of the other uncharged
 Nos. 20-5117/5120                   United States v. Small, et al.                        Page 17


crimes, including victim impact statements. Faced with nothing but defendants’ bare denials, the
district court was free to “rely entirely on the PSR” findings at sentencing. Mack, 817 F. App’x
at 178 (finding that the district court properly relied on the PSR where the defendant made “bald
assertions” and “failed to produce any evidence”); Cover, 800 F.3d at 278–79 (finding that a bare
denial of the “accuracy of [a PSR] statement” did not place the issue in dispute where defendant
“produced nothing to contradict any of the evidence in the presentence report” that justified the
enhancement).

       Even if the defendants introduced evidence supporting their challenges to the PSRs, a
review of the record indicates that there is sufficient evidence that they were involved in the
uncharged crimes. The six other kidnappings and home invasion robberies were against elderly
victims in West Virginia, Virginia, and Tennessee. Spoon, the victim in this case, was attacked
on June 30, 2018, and the other alleged crimes occurred between June 14 and July 17, 2018. The
other crimes were also very similar to the crime against Spoon—they targeted elderly victims,
drove a black Chevrolet, checked for a Life Alert necklace, ransacked the home, held the victim
at gunpoint, stole valuables and pawned them in West Virginia. Accordingly, the district court
did not err relying on the PSRs’ findings regarding the related uncharged crimes.

       Substantively   Reasonable.        The border      between     procedural   and   substantive
reasonableness can be blurry, and the analysis often overlaps. United States v. Herrera-Zuniga,
571 F.3d 568, 579 (6th Cir. 2009); see also United States v. Adams, 873 F.3d 512, 520 (6th Cir.
2017) (explaining that “[t]he determination of what falls in the procedural versus substantive
prong of [the sentencing] analysis, however, ‘is not fully settled within our [c]ircuit’” (citation
omitted)).   Here, the overlap is prevalent.     Defendants’ substantive arguments mirror their
procedural arguments—i.e., the district court relied on allegation not proven by a preponderance
of the evidence, in deciding to sentence them to an above the guidelines-range sentence. We
have ruled, however, that whether a district court improperly relied on erroneous information or
assumptions in fashioning a sentence relates to the procedural reasonableness of the sentence.
United States v. Parrish, 915 F.3d 1043, 1047 (6th Cir. 2019). Thus, although the defendants
package this burden of proof and lack of sufficient evidence argument as a challenge to both the
 Nos. 20-5117/5120                   United States v. Small, et al.                        Page 18


procedural and substantive reasonableness of their sentence, it only contests the procedural
aspect. And in any event, as discussed above, the record does not substantiate those claims.

       The substantive reasonableness inquiry determines if the length of a sentence conforms
with the sentencing goals set forth in 18 U.S.C. § 3553(a) and asks whether the district judge
“‘abused his discretion in determining that the § 3553(a) factors supported’ the sentence
imposed.” Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020) (quoting Gall v.
United States, 552 U.S. 38, 56 (2007)).           “A sentence may be considered substantively
unreasonable when the district court selects a sentence arbitrarily, bases the sentence on
impermissible factors, fails to consider relevant sentencing factors, or gives an unreasonable
amount of weight to any pertinent factor.” Conatser, 514 F.3d at 520. Furthermore, “[f]or a
sentence to be substantively reasonable, ‘it must be proportionate to the seriousness of the
circumstances of the offense and offender, and sufficient but not greater than necessary, to
comply with the purposes’ of § 3553(a).” United States v. Vowell, 516 F.3d 503, 512 (6th Cir.
2008) (quoting United States v. Ronald Smith, 505 F.3d 463, 470 (6th Cir. 2007)). Where, as in
this case, the district court imposes a sentence outside the guidelines range, “we ‘must consider
the extent of the deviation and ensure that the justification is sufficiently compelling to support
the degree of the variance.’” United States v. Boucher, 937 F.3d 702, 708 (6th Cir. 2019)
(quoting Gall, 552 U.S. at 50).

       In our substantive-reasonableness review, we must “take into account the totality of the
circumstances, including the extent of any variance from the Guidelines range.” Gall, 552 U.S.
at 51. “Although a sentence that falls within the Guidelines range warrants a presumption of
reasonableness in this circuit, there is no presumption against a sentence that falls outside of this
range.” Herrera-Zuniga, 571 F.3d at 590. And “[t]he fact that the appellate court might
reasonably have concluded that a different sentence was appropriate is insufficient to justify
reversal of the district court.” Gall, 552 U.S. at 51.

       Small’s Sentence. The district court sentenced Small to 360 months’ imprisonment based
upon the factors set forth in 18 U.S.C. § 3553(a). His sentence is 98 months higher than the top
end of the advisory guidelines range.         Small contends that his sentence is substantively
unreasonable because the district court failed to consider and properly weigh all relevant factors,
 Nos. 20-5117/5120                     United States v. Small, et al.                          Page 19


assigning too much significance to the uncharged offenses. He also argues that the court did not
create a record sufficient to warrant the sentence imposed and did not explain why the guidelines
were not sufficient.

          However, looking at the record, it is clear that the district court created a sufficient record
that thoroughly details the reasons for the upward variance and the overall sentence imposed.
The court evaluated the § 3553(a) factors and summarized all the information used to formulate
the sentence. It emphasized Small’s long history of convictions for violent acts, including
murder in the second degree, battery, domestic battery, unlawful wounding, as well as
convictions for breaking and entering, destruction of property, burglary, theft, and more. Small’s
criminal history showed the court that he disregards legal authority, has not learned respect for
the law, and has not learned to refrain from criminal conduct. The district court specifically
stated:

          Due to the gratuitous violence of [Small’s] conduct in Ms. Spoon’s case and in
          the related home invasions, as well as [his] violence [his] criminal history at large,
          a lengthy upward variance is appropriate in this case, in light of the nature and
          circumstances of the offense, the nature and circumstance surrounding [Small] as
          an individual, and the particular need to protect the public from further crimes,
          particularly violent crimes, committed by [Small].

          Johnson’s Sentencing.       The district court imposed a sentence of 300 months’
imprisonment as to Johnson. This included a 65-month upward variance from the top of the
advisory guidelines range.        Johnson argues that the guideline departure is not sufficiently
supported because “a defendant’s silence as well or lack of evidence to counter the government’s
sentencing allegations are not appropriate factors upon which a sentence can be fashioned, let
alone enhanced.”

          The court once again summarized the § 3553 factors and all of the information that it
considered in determining Johnson’s sentence. Johnson’s criminal history was not as extensive
as her co-defendant’s, but she had previous convictions for passing contraband, delivery of a
controlled substance, public intoxication, driving under the influence, disorderly conduct, and
driving offenses. The court noted that Johnson struggles with substance abuse but has not been
 Nos. 20-5117/5120                  United States v. Small, et al.                      Page 20


deterred by prior sentences and not learned respect for the law. The district court specifically
stated in support of the sentence imposed:

       Due to your collaboration and your apparent comfort with the gratuitous violence
       of the related home invasions, a lengthy upward variance is appropriate in this
       case, in light of all of the circumstances of the offense, the nature and
       circumstances of you as an individual, and the need to protect the public from
       future crimes, particularly violent crimes, committed by you.

       Upon review, the district court thoroughly detailed and outlined the reasoning for the
upward variances and sentences for each defendant. “Our task is to determine whether a district
court’s sentence is reasonable, not whether we would have imposed the same sentence in the first
instance.” United States v. Lopez, 813 F. App’x 200, 205 (6th Cir. 2020). As to Small and
Johnson, “it was reasonable for the court to conclude that a weighing of the § 3553(a) factors
warranted an upward variance, regardless of whether we would have weighed the § 3553(a)
factors differently.” Id. We recognize that each defendant’s sentence included a significant
upward variance from the upper end of the guidelines range. “But an upward variance is
permitted when the district court adequately addresses the § 3553(a) sentencing factors, provides
a detailed rationale for the variance, and imposes a sentence that is otherwise substantively
reasonable,” which is what the district court exactly did in this case. Id. Accordingly, we affirm
the defendants’ sentences.

                                               IV.

       Small’s and Johnson’s convictions and sentences are AFFIRMED.